DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed April 13, 2021.  Applicant has amended claims 1, 8, 11 and 22.  Claims 6, 10 and 20 have been cancelled.  New claims 24 and 25 have been added.  Currently, claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-25 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20190726, 20200115, 20200503 and 20201209.

The rejection of claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-23 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hedbom et al, US 2014/0024711, is maintained for the reasons of record.

The provisional rejection of claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 10, 13-19 and 28 of copending Application No. 15/967,815 is maintained for the reasons of record.

The provisional rejection of claims 1, 2, 4, 5, 7, 12, 14, 15, 18, 19 and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14, 16-18, 21, 23, 24, 26, 33 and 55 of copending Application No. 16/132,696 is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hedbom et al, US 2014/0024711.
Hedbom et al, US 2014/0024711, discloses a foamable cleansing composition comprising 20-60% by weight of at least one alcohol selected from ethanol and propanol, 0.5-10% by weight of a surfactant selected from sulfate salt surfactants and amphoteric surfactants, and water (see abstract and paragraphs 12-13).  It is further taught by Hedbom et al that the composition contains up to 5% by weight of a secondary nonionic surfactant (see paragraph 21), optionally up to about 5% by weight of an antibacterial agent (see paragraph 22), optionally 0.001-5% by weight of a thickener (see paragraph 23), optionally 0.001-8% by weight of a humectant (see paragraph 24), optionally 0.001-8% by weight of a film-forming agent (see paragraph 25), optionally 0.001-8% by weight of at least one skin care active (see paragraph 26), optionally 0.001-3% by weight of a hydrophilic solvent (see paragraph 27), optionally0.001-3% by weight of a pH-regulating compound (see paragraph 28), and optionally 0.001-3% by weight of other auxiliary substances (see paragraph 29), that suitable anionic surfactants are sulfate salts of potassium and sodium (see paragraphs 44-46), that suitable amphoteric surfactants include betaines (see paragraphs 52-54), 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 10, 13-19 and 28 of copending Application No. 15/967,815 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/967,815 claims a similar low-water cleansing composition comprising 5-40% by weight of ethanol or isopropanol, 10-25% by weight of a primary surfactant, such as sodium laureth sulfate, 2-20% by weight of a secondary surfactant, such as a betaine, a pH adjusting agent, water, one or more antimicrobial agents, a humectant, such as glycerol, and adjunct ingredients (see claims 1-3, 6, 9, 10, 13-19 and 28 of copending Application No. 15/967,815), as required in the instant claims.  Therefore, instant claims 24-25 are an obvious formulation in view of claims 1-3, 6, 9, 10, 13-19 and 28 of copending Application No. 15/967,815.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14, 16-18, 21, 23, 24, 26, 33 and 55 of copending Application No. 16/132,696 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/132,696 claims a similar antimicrobial composition comprising 10-40% by weight of ethanol or propanol, two or more of a surfactant, such as zwitterionic and anionic surfactants, a buffer, an enhancer, a chelating agent, and adjunct ingredients (see claims 1, 2, 4-12, 14, 16-18, 21, 23, 24, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/662,265 claims a similar non-antimicrobial cleansing composition comprising 10-30% by weight of one or more C1-8 alcohols, 0.5-10% by weight of a primary surfactant, such as an anionic surfactant, 0-10% by weight of a secondary surfactant, such as a zwitterionic surfactant, a pH adjusting agent, water, and adjunct ingredients (see claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265), as required in the instant claims.  Therefore, instant claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-25 are an obvious formulation in view of claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Applicant continues to argue that Hedbom et al, US 2014/0024711, does not teach or suggest in general a non-antimicrobial cleansing composition, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Hedbom et al, US 2014/0024711, discloses a composition comprising 20-60% by weight of ethanol and/or propanol, 0.5-10% by weight of a surfactant and water (see paragraphs 11-14), wherein the composition contains up to 5% by weight of a secondary surfactant (see paragraph 21), and optionally an antibacterial agent (see paragraph 22).  Accordingly, the examiner asserts that Hedbom et al clearly discloses compositions that are free of antibacterial agents (i.e. with the term “optional”) or that contain antibacterial agents in amounts as low as 0.001% by weight (see paragraph 22).  Furthermore, the examiner notes that paragraph 41 of the instant specification defines a non-antimicrobial composition as a composition that contains less than 2% by weight of antimicrobial and antibacterial ingredients.  Therefore, the examiner asserts that Hedbom et al clearly discloses compositions that are free of antibacterial agents, or compositions that contain antibacterial agents in amounts as low as 0.001% by weight, which makes the compositions non-antimicrobial, as required in the instant claims and defined in the instant specification.  Furthermore, the examiner asserts that Hedbom et al clearly discloses that their compositions inhibit the growth of microorganisms selected from 
Applicant’s 37 C.F.R 1.132 Declaration filed on October 6, 2020 has been considered by the examiner.  However, for the reasons addressed above, the examiner maintains that Hedbom et al clearly discloses compositions that are free of antibacterial agents, or compositions that contain antibacterial agents in amounts as low as 0.001% by weight, which makes the compositions non-antimicrobial, as required in the instant claims and defined in the instant specification.  Furthermore, the examiner asserts that Hedbom et al clearly discloses that their compositions inhibit the growth of microorganisms selected from bacteria, viruses and fungi (see paragraph 16), which would clearly include compositions that do not achieve a microbial kill level.
Applicant further argues that Hedbom et al, US 2014/0024711, does not teach or suggest in general a non-antimicrobial cleansing composition that contains 2-20% by weight of a mixture of at least one anionic surfactant and at least one zwitterionic surfactant, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Hedbom et al, US 2014/0024711, discloses a composition that contains up to 10% by weight of a surfactant, such as sulfate salt surfactants and amphoteric surfactants (see paragraphs 43-52), per the requirements of the newly amended claims. 
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 15/967,815 and 16/132,696 be held in abeyance until an indication of allowable subject matter in the instant application is identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 5, 2021